Title: To James Madison from William Harris Crawford, 19 September 1816
From: Crawford, William Harris
To: Madison, James



Dear Sir
Washington 19th. Sepr. 1816.

The enclosed letter from Mr. Hall, will explain the nature of the favor which he seeks in behalf of some of his neighbors.  From my Knowledge of his Character, I have no difficulty in becoming Responsible for the correctness of his intentions in making the request.
The laws forbid intrusion upon the Public lands, it may therefore be questionable whether the Executive can under any circumstances countenance such intrusion.  If it can be justified under any Possible circumstances, the request of Mr. Hall may be granted.  The act of Congress passed during the last Session, altho limited to settlers who had intruded before the first day of Febry. may be considered as settling the Policy of the government at least so far, as relates to the Public lands South of the State of Ohio.
The reservation of three hundred & twenty acres in favor of those intruders has had, as I expected the effect, of exciting in the minds of those intruders the idea of Pre-emption rights to that quantity; & has Stimulated new Settlements under the fallacious hope of being placed on the same footing with their Precursors, in relation to the supposed Pre-emption right.  In consequence of this delusion, the number of intrusions Since the Promulgation of that act, has greatly exceeded those in whose favor the act was ostensibly Passed.
This is more particularly the case on the lands embraced by the lines run by Genl. Coffee.
I am not informed of the measures which have been adopted by the Treasury department, to carry the act in question, into execution, nor the result of those measures.  I take it however for granted, that no measures will be resorted to for the removal of those intruders, who are not protected by that act.  It is highly probable, that any attempt on the part of the Executive to remove them, would only produce another interference on the part of Congress.  If no measures are to be resorted to, against those who are liable to be Removed, it would seem to be nothing more than an act of justice to the applicants in the present case, to say so.  They are Certainly entitled to more indulgence than those who have not thought it their duty to make any enquiry Previous to their intrusion.
No official information has been Recd. at the department of the destruction of the Negroe fort, at the junction of the Flint & Chatahouchee rivers.  This is probably owing to the attendance of Genl. Jackson in the Chickasaw Nation.
From information recently recd. it appears that provisions cannot be transported up the Chatahoochee higher than the fort lately destroyed in sea vessels; & that between that point, & Fort Gaines the water is so shoally as render the passage of small boats, very difficult at common tide.
This fact will put an end to all attempts to supply the troops Stationed high up that river, from New Orleans, & will probably prevent the necessity of any collision between this government & the local authority of West Florida which would probably be Produced by continued efforts of that Kind.  It is highly probable that the destruction of the fort may produce Remonstrance on the part of the Chevalier D’Onis, but, not of a serious nature.
The report of Pensacola being in possession of the Patriots which is again revived, I Presume to be untrue.  The Seizure of a port on the Coast of the Vice Royalty of Mexico, would be of so much more importance to them, that I can hardly suppose, they have directed their efforts against the former Place.
Mrs. Crawford unites with me in respectful regards to you & Mrs. Madison, & Mr. Todd.  I am dear Sir respectfully yours &C

Wm. H Crawford


P. S.  I have this moment recd. a letter from Govr. Clark, to which he has added, a Postscript stating that the Commrs. had just effected an accommodation with the Illinois tribes for the claim set up by them to the lands purchased from the Sacs, &C. & had obtained a slip connecting those lands with Lake Michigan; nearly as the government wished the arrangement made.

W H C

